ATTORNEY GRIEVANCE                     *    In the
COMMISSION OF MARYLAND
                                       *    Court of Appeals

                                       *    of Maryland
  v.
                                       *    Misc. Docket AG No. 58,

ELIZABETH MARGARET FISCHER             *    September Term, 2017

                                 O R D E R

       The Court having considered the petition for disciplinary or

remedial action filed in the above entitled matter in accordance

with Md. Rule 19-737, the response to the show cause order filed

by Bar Counsel and there being no response filed by the Respondent,

it is this 22nd day of March, 2018


       ORDERED,    by   the    Court   of   Appeals    of   Maryland,   that    the

petition be, and it is hereby granted, and Elizabeth Margaret

Fischer is disbarred, effective immediately, from the practice of

law in this State subject to further order of this Court; and it

is further


       ORDERED, that the Clerk of this Court shall forthwith strike

the    name   of   Elizabeth    Margaret     Fischer    from   the   register    of

attorneys in this Court and shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial

tribunals in the State in accordance with Rule 19-761.


                                             /s/ Mary Ellen Barbera
                                             Chief Judge